DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 24 November 2020 and 12 February 2021 have been entered.

Response to Arguments
Applicant’s arguments, see pp. 8-11, filed 24 November 2020, with respect to the objections and rejections except for Meyer have been fully considered and are persuasive.  The objections and rejections except for Meyer have been withdrawn.

Allowable Subject Matter
Claims 1-2, 4-6, 8-11, and 13-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant's amendments have overcome the 35 U.S.C. § 102 rejection of the previous office action under Meyer. Further, the independent claims overcome the prior art since they require that the at least one upper holding element protrudes from said guide towards the second lateral delimitation element in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, US Patent No. 6,412,253 to Meyer et al. discloses at least one upper holding element (piston of 16/17), guide 16/17, and second lateral delimitation element 13/14, however, Meyer does not disclose that the at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652